Exhibit 10.1

 



INCREMENTAL FACILITY AMENDMENT

 

INCREMENTAL FACILITY AMENDMENT, dated as of December 28, 2018 (this
“Agreement”), by and among, Canyon Valor Companies, Inc., a Delaware
corporation, formerly known as GTCR Valor Companies, Inc. (the “Borrower”) and
SunTrust Bank (the “Additional Revolving Lender”), and acknowledged by Deutsche
Bank AG New York Branch, as the Administrative Agent and Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of June 16, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Canyon
Companies S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of Luxembourg,
having its registered office at 6D, route de Trèves, L-2633 Senningerberg,
Grand-Duchy of Luxembourg, with a share capital of twenty thousand and ten
United States Dollars ($20,010) and registered with the Luxembourg Register of
Commerce and Companies under number B 187.216 (“Holdings”), Canyon Group S.à
r.l., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of Luxembourg, having its registered
office at 6D, route de Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg,
with a share capital of twenty thousand United States Dollars ($20,000) and
registered with the Luxembourg Register of Commerce and Companies under number B
202.299 (“Intermediate Lux Holdings”), Canyon Valor Holdings, Inc., a Delaware
corporation (“Intermediate U.S. Holdings”), the Borrower, the lending
institutions from time to time party thereto, and Deutsche Bank AG New York
Branch, as the Administrative Agent and Collateral Agent (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish an Incremental Revolving Commitment Increase by, among
other things, entering into one or more Incremental Facility Amendments with
Additional Revolving Lenders;

 

WHEREAS, the Additional Revolving Lender and the Borrower wish to establish an
Incremental Revolving Commitment Increase on the terms set forth in this
Agreement utilizing available capacity pursuant to clause (II) of the definition
of Incremental Cap;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Additional Revolving Lender hereby provides the Incremental Revolving
Commitment Increase as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below (the loans made pursuant thereto, the
“Additional Revolving Loans”). After giving effect to such Incremental Revolving
Commitment Increase, the Revolving Commitments of the Revolving Lenders shall be
as set forth in Schedule B annexed hereto.

 

The Additional Revolving Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the most recent financial statements referred to in Section 5.01
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent or any other Lender or
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent or the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. This Agreement
shall constitute (i) the notice required to be delivered by the Borrower to the
Administrative Agent pursuant to Section 2.20(a) of the Credit Agreement and
(ii) an “Incremental Facility Amendment” for purposes of Section 2.20(d) of the
Credit Agreement.

 



 

 

 

Notwithstanding any provision to the contrary herein or in the Credit Agreement,
the terms of the Incremental Revolving Commitment Increase and the Additional
Revolving Loans (including without limitation the Applicable Rate and the
principal payment terms applicable thereto) shall, except to the extent of fees
expressly set forth in the Fee Letter (the “Incremental Fee”), be the same as
the terms of the Revolving Commitments and the Revolving Loans, respectively,
outstanding immediately prior to giving effect to this Agreement, and such
Incremental Revolving Commitment Increase shall be deemed to constitute
Revolving Commitments and such Additional Revolving Loans shall be deemed to
constitute Revolving Loans for all purposes of this Agreement and the Credit
Agreement and shall constitute one tranche with, and be the same Class as, the
Revolving Commitments and Revolving Loans outstanding immediately prior to
giving effect to this Agreement. Following the Incremental Amendment Effective
Date (as defined below), each reference to “Revolving Commitments” and Revolving
Loans made pursuant to Section 2.01(b) shall include the Incremental Revolving
Commitment Increase and Additional Revolving Loans, respectively, and each
reference to “Lender” shall include the Additional Revolving Lender hereunder,
in each case, unless the context shall require otherwise. Each of the parties
hereto hereby agrees that, with the consent of the Borrower (not to be
unreasonably withheld), the Administrative Agent may take any and all action as
may be reasonably necessary to ensure that all amounts of such the Incremental
Revolving Commitment Increase and Additional Revolving Loans, when originally
made, are Revolving Commitments or Revolving Loans, respectively, for all
purposes under the Loan Documents. The Borrower shall not be required to pay
fees on the Incremental Revolving Commitment Increase pursuant to Section 2.12
of the Credit Agreement for any period prior to the Incremental Amendment
Effective Date.

 

The Additional Revolving Lender hereby agrees to make the Incremental Revolving
Commitment Increase on the following terms and conditions:

 

1.Terms. For the avoidance of doubt, the Incremental Revolving Commitment
Increase and any Additional Revolving Loans made pursuant thereto shall be
treated the same as the Class of Revolving Commitments and Revolving Loans in
effect prior to the date hereof, it being understood that (x) all borrowings,
commitment reductions, prepayments and repayments of Revolving Loans made under
the Incremental Revolving Commitment Increase shall be made on a ratable basis
with the other Revolving Loans under the Credit Agreement and (y) all
participations in Letters of Credit shall be held on a ratable basis among the
Revolving Lenders based on their Revolving Commitments (after giving effect to
the Incremental Revolving Commitment Increase), and upon effectiveness of the
Incremental Revolving Commitment Increase, all outstanding participations in
Letters of Credit shall be automatically reallocated among the Revolving Lenders
in a manner consistent with the foregoing.

 

2.Use of Proceeds. The proceeds of the Additional Revolving Loans shall be used
as set forth in Section 5.10 of the Credit Agreement.

 



 2 

 

 

3.Additional Revolving Lenders. The Additional Revolving Lender acknowledges and
agrees that upon its execution of this Agreement and the effectiveness of the
Incremental Revolving Commitment Increase, that such Additional Revolving Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder and under the Intercreditor Agreements, as applicable,
pursuant to Section 9.18 of the Credit Agreement.

 

4.Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Revolving Commitment Increase shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

5.Conditions to Effectiveness. The obligations of the Additional Revolving
Lender to make the Incremental Revolving Commitment Increase and the
effectiveness of the Agreement is subject to the satisfaction, or waiver by the
Additional Revolving Lender (the date of such satisfaction or waiver, the
“Incremental Amendment Effective Date”), of the following conditions:

 

(a)Borrower Certifications. By its execution of this Agreement, the undersigned
officer of the Borrower, to the best of his or her knowledge, hereby certifies,
solely in his or her capacity as an officer of the Borrower and not in his or
her individual capacity, that no Event of Default exists on the Incremental
Amendment Effective Date before or after giving Pro Forma Effect to the
Incremental Revolving Commitment Increase contemplated hereby;

 

(b)Delivery of Documents. The Additional Revolving Lender (or its counsel) shall
have received duly signed counterparts of this Agreement, dated as of the
Incremental Amendment Effective Date from the Borrower and the Additional
Revolving Lender;

 

6.Notice. For purposes of the Credit Agreement, the initial notice address of
the Additional Revolving Lender shall be as set forth below its signature below.

 

7.Tax Forms. For the Additional Revolving Lender, delivered herewith to the
Administrative Agent and the Borrower are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Additional Revolving Lender may be required to deliver to the
Administrative Agent and/or the Borrower pursuant to Section 2.17 of the Credit
Agreement.

 

8.Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Additional Revolving Loans, as the case may
be, made by the Additional Revolving Lender in the Register.

 

9.Acknowledgement and Consent. The Borrower hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Agreement and
consents to the amendment of the Credit Agreement effected pursuant to this
Agreement, including without limitation, the making of the Incremental Revolving
Commitment Increase. The Borrower hereby confirms that each Loan Document to
which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all “Secured Obligations” under each of the Loan Documents to which it is a
party (in each case as such terms are defined in the applicable Loan Document),
including without limitation, the Incremental Revolving Commitment Increase. The
Borrower acknowledges and agrees that any of the Loan Documents (as they may be
modified by this Agreement) to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Agreement other than to the extent expressly
contemplated hereby.

 



 3 

 

 

10.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

11.Entire Agreement. This Agreement, the Credit Agreement, the Fee Letter dated
of even date herewith between the Borrower and the Additional Revolving Lender
(the “Fee Letter”) and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

12.GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

13.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 17, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

14.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement.

 

 4 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  SunTrust BANK       By: /s/ Rich Cosgray   Name: Rich Cosgray   Title:
Director

 

 

 

 

 

 

 

  CANYON VALOR COMPANIES, INC.       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title:  Chief Financial Officer      

 

 

 

 

 

 





  Acknowledged by:       DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative
Agent         By: /s/ Alicia Schug   Name: Alicia Schug   Title: Vice President
              By: /s/ Maria Guinchard   Name: Maria Guinchard   Title: Vice
President

 

 



 



 

 

 

 

SCHEDULE A
TO INCREMENTAL AGREEMENT

 

Name of Additional Revolving Lender Incremental Revolving Commitment Increase
SunTrust Bank $25,000,000   Total: $25,000,000

 



 

 

 

  

SCHEDULE B
TO INCREMENTAL AGREEMENT

 

Name of Revolving Lender Revolving Commitment Deutsche Bank AG New York Branch
$25,000,000 Barclays Bank PLC $25,000,000 Royal Bank of Canada $25,000,000
SunTrust Bank $25,000,000   Total: $100,000,000

 

 



 

